Citation Nr: 1101247	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-31 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
residuals of lumbar spine injury with degenerative joint disease, 
degenerative disc disease, stenosis and intermittent recurrent 
sciatica radiculopathy (also claimed as a right leg disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and girlfriend




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 
1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the RO in North 
Little Rock, Arkansas, which continued a 20 percent rating for 
residuals of a lumbar spine injury with degenerative joint 
disease, degenerative disc disease, stenosis and intermittent 
recurrent sciatica radiculopathy (also claimed as right leg 
disability).

The Veteran testified at an April 2010 videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking an increased rating for his service-
connected residuals of lumbar spine injury with degenerative 
joint disease, degenerative disc disease, stenosis and 
intermittent recurrent sciatica radiculopathy, currently 
evaluated as 20 percent disabling.  After a thorough review of 
the claims file, the Board finds that the record is not 
sufficiently developed to ensure an informed decision.  

The Veteran was most recently afforded a VA examination in 
February 2008.  At this examination, the Veteran reported having 
developed more pain since the previous examination in January 
2007.  The Veteran complained of frequent daily lower lumbar 
spine pain that radiated down the posterior thighs and calves in 
a sciatic distribution, but denied any persistent neurologic 
deficit.  A neurological examination revealed motor strength 5/5 
throughout the hips, knees and ankles without deficit.  A sensory 
exam was basically normal to pinpoint throughout the lower 
extremities without deficit.  Reflexes were 2+ and equal for both 
wrists, elbows, knees and left ankle, with absent ankle reflex on 
the right.  Incapacitating episodes were denied.  The diagnostic 
impression was residuals of lumbar spine injury with degenerative 
joint disease/degenerative disc disease.  Intermittent recurrent 
sciatica radiculopathy was noted, as was a normal neurological 
examination.

At the April 2010 videoconference hearing, the Veteran testified 
that his disability had worsened since the February 2008 
examination.  Specifically, the Veteran reported that he had been 
given a couple epidural shots, that his doctors had increased his 
medications, and that he was experiencing incapacitating episodes 
two or three times a month.  In addition, the Veteran indicated 
that the radiating pain in his right leg had gotten just as bad 
as his left leg.  (The Board notes that the Veteran is assigned a 
separate rating of 10 percent for left leg radiculopathy and that 
this rating is not an issue presently on appeal.)  

At the hearing, the Veteran also submitted a June 2009 private 
treatment report from the Orthopaedic Associates of Arkansas.  On 
physical examination, the Veteran was found to have positive 
bilateral straight leg raises; strength 4/5 bilaterally; reflexes 
diminished at both Achilles, 1+ at the patella bilaterally; and 
decreased sensation in both extremities, primarily on the outer 
aspect of each leg.  The impression was degenerative joint 
disease with severe stenosis bilaterally.  

In this case, while the February 2008 examination does not appear 
to be "dated," there is some indication in the record that the 
Veteran's disability may have since gotten worse.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(stating that where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted).  Notably, the June 2009 treatment report seems to 
support the Veteran's contention that his disability has 
increased in severity.  In view of the foregoing, this case must 
be remanded in order to schedule the Veteran for a new VA 
examination to assess the current severity of his disability.

Finally, on remand, the agency of original jurisdiction (AOJ) 
should also obtain any outstanding records of VA medical 
treatment for the lumbar spine and sciatica/radiculopathy from 
May 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding 
VA medical records for treatment related 
to his lumbar spine and 
sciatica/radiculopathy from May 2008 to 
present.  

2.  The AOJ should also schedule the 
Veteran for a VA examination to determine 
the current severity of his service-
connected residuals of lumbar spine injury 
with degenerative joint disease, 
degenerative disc disease, stenosis and 
intermittent recurrent sciatica 
radiculopathy.  The claims file must be 
made available to the examiner and the 
examiner must note in the examination 
report that the file was reviewed. Any 
appropriate testing should be conducted, 
and the results reviewed, prior to the 
final opinion. The examiner should 
describe all findings in detail and 
explain the rationale for any conclusions 
reached.

3.  Thereafter, the AOJ should 
readjudicate the claim. All new evidence 
received since the issuance of the August 
2009 SOC should be considered.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


